Title: From Grand Master of Ceremonies of the Russian Court Narischkin to Louisa Catherine Johnson Adams, 11 December 1814
From: Narischkin, Grand Master of Ceremonies of the Russian Court
To: Adams, Louisa Catherine Johnson



Vendredi ce 11. Decembre 1814.

Mr Narischkin Grand Maître des Cérémonies a l’honneur d’annoncer à Madame d’Adams qu’ Elle est invitée au bal qui aura lieu chez Sa Majesté l’Impératrice Mère demain Samedi 12. du Courant à huit hures & un quart du Soir.
On arrive à la Cour par le grand Perron du coté de la Neva.
Le Grand Maître des Cérémonies Saisit cette Occasion avec empressement pour prier Madame d’Adams d’agréer l’assurance de Sa haute Considération.
